DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 1, line 18, “a forged” should be changed to --forged--.
On page 8, lines 20-21, “a forged” should be changed to --forged--.
On page 9, line 4, “attached’ should be changed to --attached to--.
On page 9, line 13, “axel” should be changed to --axle--.
On page 13, line 11, “vertical” should be changed to --vertically--.
On page 22, line 4, “axial to” should be changed to --perpendicular to--.
On page 25, line 7, “knuckles” should be changed to --knuckle--.
On page 29, line 18, “304A” should be changed to --304B--.
On page 29, line 18, “304B” should be changed to --304A--.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 1, “suspensions” should be changed to --suspension--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 1, “suspensions” should be changed to --suspension--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In line 5, “portion” should be changed to --portion of--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 2, “1” should be changed to --1,--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from the claim language whether the invention of claim 1 is just a knuckle (as suggested by the preamble) or whether the claimed invention includes a knuckle and a king pin, “a king pin” being positively recited in line 3. 
The limitation in claim 9 that “said fastener is positioned about 90 degrees offset axially and vertically from said second fastener” suggests that there is vertical relationship of a 90 degree offset between said fastener and said second fastener, but a vertical relationship does not correspond to an angular measurement. 
Claims 11 and 12 do not accurately describe applicant’s invention because the brake shoes (304A, 304B) are pivotally connected to the anchor pins 308, not the openings 277.
It is unclear from the claim language whether the invention of claims 1 and 11 is just a knuckle (as suggested by the preamble) or whether the claimed invention also includes a brake shoe, a “brake shoe” being positively recited in claim 11, line 3.
It is unclear from the claim language whether the invention of claims 1 and 12 is just a knuckle (as suggested by the preamble) or whether the claimed invention also includes a pair of brake shoes, a “brake shoe” being positively recited in claim 12, line 3.
It is unclear from the claim language whether the invention of claims 1 and 13 is just a knuckle (as suggested by the preamble) or whether the claimed invention also includes a cam bracket assembly, a “cam bracket assembly” being positively recited in claim 13, line 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11-13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottschalk et al. (US 10,207,737 B2). Gottschalk discloses a knuckle comprising: a body (e.g., knuckle body 106, and optionally also including upper yolk arm 108), said body receiving a king pin (column 10, lines 5-10); 5a spindle (e.g., 118) extending from an outboard surface of the body; and drum brake system component mounting structure (e.g., the portion of the knuckle body 106 that includes bores 124, and optionally also including the portion of the upper yolk arm 108 that includes the camshaft bore 146), said drum brake system component mounting structure being integrally formed with the body and mounting one or more components (e.g., anchor pins 126) of said drum brake system. Said spindle is fixed to said body via a single weld 156 (column 12, lines 3-21). Said body includes a first arm (e.g., 112) and a second arm (e.g., 108) extending from an inboard surface of the body, said first arm having an opening (e.g., 130) for receiving a first end portion of said king pin, said second arm having an opening (e.g., 168) coaxially aligned 5with said opening in the first arm for receiving an opposite second end portion of the king pin. Said drum brake component mounting structure includes a pair of brake shoe openings (e.g., 124), a brake shoe (e.g., 128) being pivotally connected to each one of said pair of brake shoe openings. Said drum brake component mounting structure includes a cam tube opening (e.g., 146) through 10which a cam tube (e.g., 148) of a cam bracket assembly is disposed. A vertical central axis of said king pin is located frontward of an axial central axis of said spindle (column 10, lines 5-22; column 12, line 58 – column 13, line 7). The limitations that the knuckle is “for a self-steering axle/suspension system for a heavy-duty vehicle having a drum brake system” (claim 1), that the king pin is “for pivotal connection of said knuckle to an axle of the self-steering axle/suspension system” (claim 1) and that “said self-steering axle suspension/system is a trailing arm self-steering axle/suspension system and a vertical central axis of said king pin is located frontward of an axial central axis of said spindle” (claim 21) are recitations of the intended use of the claimed invention, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The structure in Gottschalk is capable of being used in a self-steering axle/suspension system, and it therefore meets the claim.
Claims 1, 6, 13, 18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. (US 2022/0049751 A1). Shah discloses a knuckle comprising: a body 20, said body receiving a king pin (paragraph 0012); 5a spindle 22 extending from an outboard surface of the body (paragraph 0049); and drum brake system component mounting structure (34, 36, 38), said drum brake system component mounting structure being integrally formed with the body and mounting one or more components (26, 182, 184, 186) of said drum brake system. Said body includes a first arm and a second arm extending from an inboard surface of the body, said first arm having an opening 30 (see Fig. 1) for receiving a first end portion of said king pin, said second arm having an opening 30 (see Fig. 4) coaxially aligned 5with said opening in the first arm for receiving an opposite second end portion of the king pin. Said drum brake component mounting structure includes a cam tube opening 38 through 10which a cam tube 188 of a cam bracket assembly is disposed. Said drum brake system component mounting structure, said body, said first arm, and said second arm are integrally formed (Figs. 1-4). The limitations that the knuckle is “for a self-steering axle/suspension system for a heavy-duty vehicle having a drum brake system” (claim 1), that the king pin is “for pivotal connection of said knuckle to an axle of the self-steering axle/suspension system” (claim 1) and that “said self-steering axle suspension/system is a trailing arm self-steering axle/suspension system and a vertical central axis of said king pin is located frontward of an axial central axis of said spindle” (claim 21) are recitations of the intended use of the claimed invention, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The structure in Shah is capable of being used in a self-steering axle/suspension system (see paragraph 0012), and it therefore meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US 10,207,737 B2). Gottschalk teaches the limitations of claim 1, as explained above. Gottschalk does not teach the limitations of claims 4 and 5. However, the recited dimensions do not patentably distinguish the claimed invention from the cited prior art since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP §2144.04(IV)(A).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US 10,207,737 B2) in view of Davison et al. (US 2006/0207705 A1). Gottschalk teaches the limitations of claim 1, as explained above. Gottschalk does not teach that the knuckle comprises structure for accommodating one or more components of a tire inflation system. Davison teaches a knuckle (paragraphs 0015-0016) comprising structure for accommodating one or more components of a tire inflation system, said structure including a first axial opening 48, said first axial opening extending through a body of the knuckle at a location positioned radially inward of a spindle 10, the first 20axial opening being sized to enable passage of a pneumatic line (e.g., 30) of a tire inflation system through said first axial opening and into an interior of the spindle. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a knuckle as taught by Gottschalk with structure for accommodating one or more components of a tire inflation system, as taught by Davison, in order to facilitate tire inflation.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US 10,207,737 B2) in view of Davison et al. (US 2006/0207705 A1) as applied to claims 1 and 15 above, and further in view of Hester et al. (US 2018/0209496 A1). Gottschalk does not teach that the knuckle comprises structure for accommodating one or more components of a tire inflation system or a pneumatic vent system comprising a pneumatic check valve. As noted above, Davison teaches a tire inflation system, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a knuckle as taught by Gottschalk with structure for accommodating one or more components of a tire inflation system, as taught by Davison, in order to facilitate tire inflation. Hester teaches a pneumatic vent system comprising a pneumatic check valve (62, 150, 450). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a pneumatic vent system comprising a pneumatic check valve as taught by Hester for an invention based on the combined teachings of Gottschalk and Davison, as set forth above, in order “to relieve air pressure build-up” (abstract of Hester; see also paragraph 0054 of Hester) within the spindle. See MPEP §2143(I)(A, C, D, F and G).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US 10,207,737 B2) in view of White et al. (US 10,759,475 B2). Gottschalk teaches the limitations of claim 1, as explained above. Gottschalk does not teach that the knuckle provides up to a thirty-degree wheel cut for a wheel mounted on the spindle. White teaches a knuckle 24a that provides up to a thirty-degree wheel cut for a wheel mounted on a spindle 64a (column 3, lines 18-30; column 6, lines 45-54; column 12, lines 28-36; claims 3, 13 and 14). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a knuckle as taught by Gottschalk such that it provides up to a thirty-degree wheel cut for a wheel mounted on the spindle, as taught by White, in order to facilitate tight turns. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Claims 2, 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2022/0049751 A1) in view of White et al. (US 10,759,475 B2). Shah teaches the limitations of claim 1, as explained above. Shaw further teaches that “the spindle 22 may be…welded to the knuckle 20” (paragraph 0049). Shaw does not teach that the spindle is fixed to said body via a single weld, said single weld being a friction weld at a protrusion extending outboardly from the body. White teaches a spindle 64a that is fixed to a body of a knuckle 24a via a single weld at a protrusion 68a extending outwardly from a body of the knuckle, said single weld being a friction weld (abstract; column 2, line 66 – column 3, line 17; column 6, line 55 – column 7, line 29; column 12, line 37 – column 13, line 27). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to weld the spindle to the body of the knuckle in Shah, according to the known technique taught by White, as opposed to bolting the spindle to the body of the knuckle, in order to avoid the risk of bolts vibrating loose. Shah does not teach that the knuckle provides up to a thirty-degree wheel cut for a wheel mounted on the spindle. The knuckle in White provides up to a thirty-degree wheel cut for a wheel mounted on the spindle (column 3, lines 18-30; column 6, lines 45-54; column 12, lines 28-36; claims 3, 13 and 14). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a knuckle as taught by Shah such that it provides up to a thirty-degree wheel cut for a wheel mounted on the spindle, as taught by White, in order to facilitate tight turns. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2022/0049751 A1). Shah teaches the limitations of claim 1, as explained above. Shah does not teach the limitations of claims 4 and 5. However, the recited dimensions do not patentably distinguish the claimed invention from the cited prior art since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP §2144.04(IV)(A).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2022/0049751 A1) in view of Bloink et al. (US 2016/0347362 A1). Shah does not teach a tie-rod arm. Bloink teaches a knuckle 14 comprising a discrete tie rod arm 20, said tie rod arm being removably connected to a 10body 16 of said knuckle without welds (paragraph 0025). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a knuckle as taught by Shah with a discrete tie rod arm, said tie rod arm being removably connected to the 10body of the knuckle without welds, according to the known technique taught by Bloink, in order to facilitate turning of the knuckle to steer (see paragraph 0012 of Shah). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2022/0049751 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Shah et al. (US 2022/0049751 A1) in view of Kalyani et al. (WO 2018/029713 A2). Shah teaches the limitations of claim 18, as explained above. Shah does not teach the limitation of claim 19. However, the limitation of claim 19 is a product-by-process limitation. This limitation does not patentably distinguish the claimed invention from the cited prior art because the cited prior art teaches a product that appears to be the same as the product set forth in the claim(s), even though it may have been produced by a different process. MPEP §2113. If it is found that claim 19 is patentable over Shah, then claim 19 is still unpatentable over Shah in view of Kalyani. Kalyani states, “Steering knuckles are typically manufactured either by forging or casting technique. Since steering knuckle is subjected to different types of fatigue loading conditions, forging is popular and preferred method of manufacturing over casting.” (Paragraph 002). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a knuckle as taught by Shah via forging, as taught by Kalyani, since such a choice merely amounts to choosing between a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP §2143(I)(E). Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a knuckle as taught by Shah via forging, as taught by Kalyani, “[s]ince steering knuckle is subjected to different types of fatigue loading conditions, forging is popular and preferred method of manufacturing over casting.” (Paragraph 002). See MPEP §2143(I))(A, C, D, F and G).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614